

116 S2872 IS: Building on Reemployment Improvements to Deliver Good Employment for Workers Act
U.S. Senate
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2872IN THE SENATE OF THE UNITED STATESNovember 14, 2019Mr. Coons (for himself, Mr. Isakson, Mr. Kaine, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title III of the Social Security Act to extend reemployment services and eligibility
			 assessments to all claimants for unemployment benefits, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Building on Reemployment Improvements to Deliver Good Employment for Workers Act or the BRIDGE for Workers Act. 2.FindingsCongress finds the following:
 (1)The Bipartisan Budget Act of 2018 (Public Law 115–123) improved program accountability for effectively serving unemployed workers and made a significant new investment in reemployment services.
 (2)Research shows the longer workers are out of work, the harder it can be to maintain their skills, professional network, and stable home life.
 (3)Reemployment services give workers who might otherwise struggle to find new jobs the tools that they need to get back to work—such as individualized career counseling and job search help as well as local labor market information—and they can serve as an entry point to the workforce development system.
 (4)Reemployment services have been demonstrated to reduce the number of weeks that program participants receive unemployment benefits by improving their employment outcomes, including earnings.
 (5)Unemployment benefits replace less than half of working income, on average, so workers who find new jobs quickly suffer less financial hardship.
 (6)Combining targeted reemployment services with unemployment benefits helps keep people attached to the labor force who might otherwise become discouraged and drop out.
 (7)The Congressional Budget Office estimates that, over time, investments in reemployment services create savings for taxpayers and unemployment trust funds by reducing spending on unemployment benefits.
 (8)Many different types of workers can benefit from reemployment services. Reemployment services should be used to shorten the duration of unemployment for workers even if they are not projected to fully exhaust their unemployment benefits.
 3.Eligibility for reemployment servicesSection 306(a) of the Social Security Act (42 U.S.C. 506(a)) is amended— (1)by striking individuals referred to reemployment services as described in section 303(j) and inserting claimants for unemployment compensation, including claimants referred to reemployment services as described in section 303(j),; and
 (2)by striking such individuals and inserting such claimants.